Citation Nr: 0527995	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  99-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disability, to include a claim of service 
connection for a respiratory disability due to undiagnosed 
illness.

2.  Entitlement to service connection for a low back 
disability, to include a claim of service connection for a 
low back disability due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1967, and was discharged under conditions other than 
honorable.   Subsequently, he was granted a clemency 
discharge pursuant to a pardon by Presidential Proclamation 
No. 4313 on September 16, 1974.  However, a VA administrative 
decision dated August 1983 determined that his character of 
service from January 1963 to January 1967 was a bar against 
his eligibility to receive VA benefits for this period of 
active duty.

Thereafter, the records show that the veteran served 
honorably on active duty from September 1990 to July 1991.  
During this second period of active duty he served in 
Southwest Asia in support of Operations Desert Shield/Desert 
Storm from October 1990 to March 1991.  The current claims on 
appeal relate back to this second period of honorable 
military service. . 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claims of 
entitlement to service connection for a chronic respiratory 
disability and a low back disability, both claimed as due to 
an undiagnosed illness.  

The veteran's claim was remanded in August 2003.  In that 
same document, the Board also granted service connection for 
an acquired psychiatric disorder.  






FINDINGS OF FACT

1.  The veteran was not treated for any respiratory or low 
back disorders during service, and his current disabilities 
of the respiratory system and low back are not the result of 
a disease or injury he had in service.  

2.  The veteran's respiratory symptoms are due to his 
emphysema and chronic obstructive pulmonary disease.  

3.  The veteran's symptoms in his low back are due to his 
disk herniation at L5-S1.  


CONCLUSIONS OF LAW

1.  Service connection for a chronic respiratory disability, 
to include as a result from an undiagnosed illness, is not 
warranted. 38 U.S.C.A. § § 1110, 1131, 1117 (West 2002); 38 
C.F.R. § 3.317 (2004).  

2.  Service connection for a low back disability, to include 
as a result from an undiagnosed illness, is not warranted. 38 
U.S.C.A. § § 1110, 1131, 1117 (West 2002); 38 C.F.R. § 3.317 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated December 2004, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claims for service connection for 
chronic respiratory and low back disabilities, to include as 
due to an undiagnosed illness.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The December 2004 
letter informed the veteran that the RO would obtain any 
relevant records from any Federal agency, including medical 
records from any Federal agency.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
December 2004 letter told the veteran to complete the 
enclosed VA Form 21-4142 indicating where and by whom he was 
treated.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In the December 2004 letter, the RO told the veteran 
to submit any evidence in his possession that pertained to 
his claim.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in September 1997, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his respiratory and low back disorders throughout 
the period his claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the December 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in March 
2005, the claims were reviewed and the veteran was sent a 
supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the December 2004 VCAA 
letter.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

Service records do not show treatment for the low back or 
lungs.  At a July 1985 examination (while the veteran was in 
the reserves), the veteran's spine and respiratory system 
were evaluated as normal.  On a dental treatment health 
questionnaire from September 1990, the veteran was counseled 
about tobacco.  Service medical records from September 1990 
to July 1991 do not show treatment for the low back or lungs.  
The treatment records do not show that the veteran was given 
an induction or separation examination.  Multiple attempts 
were made to obtain additional records from the National 
Personnel Records Center (NPRC) and the Army National Guard.  
In March 1995, the NPRC responded that all available records 
were sent in August 1994.  

In the veteran's claim, he asserted that he developed his 
lung condition and aching joints in October 1990.  

In a June 1994 chest x-ray, the examiner noted that the 
veteran had minimal infiltrate and atelectasis in the right 
lung base.  

At a June 1994 VA examination, the veteran stated during the 
day, the veteran had pains in the lower back, then to the 
posterior aspect of his legs bilaterally.  

VA Medical Center treatment records were submitted from 1994 
to 1996.  They show that in September 1994, the  veteran was 
diagnosed with emphysema by chest x-ray.  In December 1994, 
the veteran was diagnosed with questionable chronic 
obstructive pulmonary disease secondary to smoking.  The 
veteran was seen for chronic obstructive pulmonary disease in 
October 1995.  A pulmonary function test from November 1995 
showed that restrictive lung disease may be present.  It also 
noted that the veteran had been a 1 pack a day smoker for 34 
years.   The veteran was seen for low back pain in April 
1996.  A VA chest x-ray from June 1996 showed a calcified 
right hilar and anterior carinal lymph nodes, splenic 
granuloma, and a right base scarring with granuloma.  No 
active pulmonary disease was found.  The veteran was seen for 
leg weakness and numbness in November 1996.  

VA treatment records from 1998 show that the veteran 
continued to be seen for his low back.  

Private treatment records were submitted from 1999 to 2000.  
A chest x-ray from August 1998 showed minimal old 
granulomatous disease and minimal infiltrates or atelectasis 
of the right and left lower lobes.  The veteran underwent 
surgery in July 2000 for L5-S1 disk herniation on the left.  
The record noted that the veteran had been a one pack a day 
smoker for 40 years.  

At the veteran's March 2000 hearing, he stated that before he 
went into service in 1990, he did not have a lung problem 
(page 10).  He described being exposed to diesel smoke in 
service (page 13).  He stated that he did not receive any 
treatment for his back prior to 1998 or 1999 (page 18).  He 
described a lot of heavy lifting during service (page 19).  

The veteran was scheduled for a VA respiratory and spine 
examinations in August 2002, but failed to report for said 
examination.  

The veteran was scheduled for VA respiratory and spine 
examinations in March 2005, but failed to report for said 
examinations.  

Relevant laws and regulations

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2002).

With respect to that aspect of the veteran's claim concerning 
an undiagnosed illness, it must be observed that in 1994, the 
"Persian Gulf War Veterans' Act," Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446, was enacted.  That statute added a new section 1117 
to Title 38, United States Code, authorizing VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  This was later extended to December 31, 2001 and later 
still to December 31, 2006.  The revised regulation at 
38 C.F.R. § 3.317 is as follows:

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: 
(i)	became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and
(ii)	by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317 (a)(1) (2004).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317 (a)(2) 
(2004).  

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317 (a)(3) (2004).  

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower).  38 C.F.R. § 3.317 (b) (2004).  

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c) 
(2004).  

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (d).  

Subsequently, a new law was passed which amended the statutes 
affecting compensation for disabilities occurring in Persian 
Gulf War veterans.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, 115 Stat. 976 (2001).  These changes became 
effective on March 1, 2002.  Among other things, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  






Analysis

The veteran claims that he incurred his lung and low back 
conditions during his second period of service.  However, the 
service medical records do not show treatment for the 
veteran's lungs or low back.  Also, the evidence does not 
show that the veteran developed arthritis in his low back 
within one year of service.  The evidence does not show that 
the veteran was seen for his lungs or low back until June 
1994, almost three years after service.  Furthermore, there 
are no medical reports demonstrating that the veteran's 
respiratory or low back disabilities are the result of a 
disease or injury he had in service.  Accordingly, the 
evidence is insufficient to provide a link between the 
current disabilities and service:  The evidence does not show 
that the veteran was seen with respiratory or low back 
symptoms in service, and there are no medical reports 
establishing a connection between the current disabilities 
and any disease or injury in service.  Because the evidence 
does not show that he had arthritis within one year of 
service, service connection for arthritis may not be 
presumed.  

Regarding service connection for respiratory and low back 
disorders due to an undiagnosed illness, the veteran's claim 
must be denied on this basis also.  The veteran's respiratory 
and back disorders have been diagnosed.  In September 1994, 
he was diagnosed with emphysema, and in October 1995, he was 
diagnosed with chronic obstructive pulmonary disease.  
Regarding the veteran's low back, he was diagnosed with an 
L5-S1 disk herniation on the left side in July 2000.  To the 
degree that the veteran might have some respiratory signs or 
symptoms, or muscle pain, joint pain, or neurologic signs or 
symptoms due to an undiagnosed illness pursuant to 38 C.F.R. 
§ 3.317(b), the veteran did not appear for his VA 
examinations in August 2002 and March 2005.  As the Court has 
noted, the duty to assist is not always a one-way street.  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  As it can not 
be determined whether the veteran has any signs or symptoms 
that are not related to his diagnosed low back and 
respiratory disabilities, his claims must be denied.  




Although the veteran claims that his respiratory and low back 
disorders are attributable to his service in the Persian 
Gulf, he is not a medical professional who can make such 
determinations.  The veteran is competent to describe 
symptoms he had during service, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special examinations to determine the extent of the 
veteran's respiratory and low back disorders.  Again, it is 
noted that the veteran was scheduled for a VA examination for 
which he did not report.  Therefore, the RO and the Board 
have considered all the provisions of Parts 3 and 4 that 
would reasonably apply in this case.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
his claim of service connection for chronic respiratory and 
low back disabilities, to include as secondary to undiagnosed 
illnesses, must be denied.  




ORDER

Entitlement to service connection for a chronic respiratory 
disability, to include a claim of service connection for a 
respiratory disability due to undiagnosed illness, is denied.

Entitlement to service connection for a low back disability, 
to include a claim of service connection for a low back 
disability due to undiagnosed illness, is denied.




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


